DETAILED ACTION
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
On pages 3-6 of the remarks, in regard to claim 1, the applicant submits that the combined teachings of Kakinda and Belghoul fail to adequately teach or suggest all of the claimed features. Notably, the applicant disagrees with the examiner’s assessment that the combined references teach, “determining, by the system controller of the SSS, whether the at least one radio service device interoperates with the DAS based on the identification information; and allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the DAS, respectively, based on a result of the determining of interoperating” as required by independent claim 1. The applicant further notes that the primary reference, Kakinda does not make any mention of a distributed antenna system (DAS), as required by the claims. Furthermore, the applicant notes that Belghoul does not cure this deficiency, as the cited portions of Belghoul allegedly only show a DAS in use with a Citizen Band Radio Service (CBRS) system. As such, the applicant is not convinced that the combined teaches of the references interoperating a CBRS and DAS, while further showing allocation of shared radio resources between the interoperating systems. Based on this reasoning, the applicant submits that the claims are allowable over the prior art.
The examiner respectfully disagrees. The examiner kindly notes that the cited portions of Kakinda (see fig. 5, ¶s 0119, 0131, 0135) pertain to a Spectrum Access System (SAS, or SSS in the claim) receives information from a number of interoperating Citizen Band Radio Service Devices (CBSDs, or radio service device in the claims). Kakinda further teaches performing a radio resource allocation method for shared radio resources amongst CBSDs interoperating (see fig. 4c) in the same area (see fig. 5, step 512, ¶s 0135, and 0143-0145). The examiner then relies upon Belghoul to further teach the DAS operating as a CBSD in an indoor environment (see fig. 7, ¶ 0145). Therefore, the combined teachings of the reference relies upon one of the CBSDs in Kakinda being replaced by the CBSD functioning as an indoor DAS, as taught by Belghoul. Based on this reasoning, the examiner believes that the combined references render the claim language obvious. 
	On page 6 of the remarks, in regard to claims 11 and 16, the applicant submits that the combined teachings of Kakinda and Belghoul fail to adequately teach or suggest all of the claimed features. The applicant imports similar reasoning as applied to claim 1, but further notes the “interoperating information” in claim 11 and the “virtualized radio service device information” in claim 16. Based on this reasoning, the applicant submits that the claims are allowable over the prior art.
	The examiner respectfully disagrees. The examiner kindly directs the applicant to the reasoning detailed above. Further, the examiner notes the interoperating information (see ¶s 0143-0145) and the virtualized radio service device information in Kakinda (see fig. 4c, ¶ 0111). Based on this reasoning, the examiner believes that the combined references render the claim language obvious.
On page 6 of the remarks, in regard to claims 2-10, 12-15, and 17-19, the applicant submits that the combined teachings of Kakinda and Belghoul fail to adequately teach or suggest all of the claimed features. The applicant states that the claims are allowable, at least due to the alleged deficiencies regarding the rejection of independent claims 1, 11, and 16.
The examiner respectfully disagrees. The examiner kindly directs the applicant to the reasoning detailed above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-18 of copending Application No. 16/819,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are performed to pairwise functions for allocating shared resources in a spectrum shared system (SSS). While the claims in the instant application are directed toward a controller within a SSS and the co-pending claims are directed toward an operating node of a distributed antenna system (DAS), they are performing matched functions that are not considered to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinda et al. (US PG Pub 2019/0223025, which was cited in the prior action) in view of Belghoul et al. (US PG Pub 2020/0008007, which was cited in the prior action).
As per claim 1, Kakinda et al. teach a method of allocating shared radio resources in a spectrum shared system (SSS), the method comprising: 
obtaining, by a system controller of the SSS, identification information from at least one radio service device of the SSS and a node unit [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019).]…
determining, by the system controller of the SSS, whether the at least one radio service device interoperates with the [node unit] based on the identification information; and allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the [node [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
Kakinda et al. do not explicitly teach a node unit of a distributed antenna system (DAS)… at least one radio service device interoperates with the DAS… the shared radio resources to the at least one radio service device and the DAS.
However, Belghoul et al. teach a node unit of a distributed antenna system (DAS)… at least one radio service device interoperates with the DAS… the shared radio resources to the at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 3, Kakinda et al. in view of Belghoul et al. teach the method of claim 1. Kakinda et al. also teach wherein the determining of interoperating comprises determining whether the at least one radio service device interoperates with the (node unit) according to whether respective identifiers of the at least one radio service device and the node unit match or correspond to each other [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
	Kakinda et al. do not explicitly teach one radio service device interoperates with the DAS.
However, Belghoul et al. teach one radio service device interoperates with the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].

As per claim 4, Kakinda et al. in view of Belghoul et al. teach the method of claim 1. Kakinda et al. also teach wherein the identification information with respect to each of the at least one radio service device and the node unit comprises at least two of an indication of radio access technology (RAT), operation parameters associated with the RAT, and a geographic location [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019).].
As per claim 5, Kakinda et al. in view of Belghoul et al. teach the method of claim 4, wherein the determining of interoperating comprises determining, by the system controller of the SSS, whether the at least one radio service device interoperates with the (node unit) according to whether at least some of the indication of the RAT, the operation parameters associated with the RAT, and the geographic location match or correspond to each other [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019).].
Kakinda et al. do not explicitly teach at least one radio service device interoperates with the DAS.
However, Belghoul et al. teach at least one radio service device interoperates with the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 6, Kakinda et al. in view of Belghoul et al. teach the method of claim 1. Kakinda et al. also teach wherein the obtaining of the identification information comprises obtaining, by the system controller of the SSS, the identification information as a portion of a registration process of the at least one radio service device and the node unit [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019).].
As per claim 8, Kakinda et al. in view of Belghoul et al. teach the method of claim 1, wherein the allocating of the shared radio resources comprises allocating, by the system controller of the SSS, the [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
	Kakinda et al. do not explicitly teach shared radio resources allocated to the DAS.
However, Belghoul et al. teach shared radio resources allocated to the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 9, Kakinda et al. in view of Belghoul et al. teach the method of claim 1. Kakinda et al. also teach wherein the node unit is a head-end unit communicatively connected to the at least one radio service device [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019).].
As per claim 10, Kakinda et al. in view of Belghoul et al. teach the method of claim 1. Kakinda et al. also teach wherein the node unit is a remote unit communicatively connected to the at least one radio service device [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019).].
As per claim 11, Kakinda et al. teach a method of allocating shared radio resources in a spectrum shared system (SSS), the method comprising: 
obtaining, by a system controller of the SSS, interoperating information from any one of at least one radio service device of the SSS and a node unit [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019).]…and 
allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), respectively, based on the interoperating information [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
Kakinda et al. do not explicitly teach a node unit of a distributed antenna system (DAS)…the shared radio resources to the at least one radio service device and the DAS.
However, Belghoul et al. teach a node unit of a distributed antenna system (DAS)…the shared radio resources to the at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 12, Kakinda et al. in view of Belghoul et al. teach the method of claim 11. Kakinda et al. teach wherein the obtaining of the interoperating information comprises: obtaining, by the system controller of the SSS, the interoperating information from the at least one radio service device; and the interoperating information comprises information about at least two of an interoperating state of the at least one radio service device and the (node unit), an indication of radio access technology (RAT) provided by the at least one radio service device through the (node unit), operation parameters [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145). The Domain proxy (see fig. 4c, element 408) may perform integrating and virtualizing services for the CBSDs (see ¶ 0111).].
Kakinda et al. do not explicitly teach an interoperating state of the at least one radio service device and the DAS… an indication of radio access technology (RAT) provided by the at least one radio service device through the DAS.
However, Belghoul et al. teach an interoperating state of the at least one radio service device and the DAS… an indication of radio access technology (RAT) provided by the at least one radio service device through the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 13, Kakinda et al. in view of Belghoul et al. teach the method of claim 12. Kakinda et al. teach wherein the allocating of the shared radio resources comprises allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), respectively, based on the interoperating information, and further comprising: controlling, by the at least one radio service device, use of the shared radio resources of the (node unit) by transmitting a result of the allocating…to the node unit, after the allocating of the shared radio resources [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
	Kakinda et al. do not explicitly teach the shared radio resources to the at least one radio service device and the DAS… use of the shared radio resources of the DAS by transmitting a result of the allocating to the DAS to the node unit.
However, Belghoul et al. teach the shared radio resources to the at least one radio service device and the DAS… use of the shared radio resources of the DAS by transmitting a result of the allocating to the DAS to the node unit [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 14, Kakinda et al. in view of Belghoul et al. teach the method of claim 11. Kakinda et al. also teach wherein the obtaining of the interoperating information comprises obtaining, by the system controller of the SSS, the interoperating information from the node unit, wherein the interoperating information comprises information about at least two of an interoperating state of the at least one radio service device and the (node unit), an indication of an RAT of the at least one radio service device supported by the node unit, operation parameters associated with the RAT, and a geographic location [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
Kakinda et al. do not explicitly teach an interoperating state of the at least one radio service device and the DAS.
However, Belghoul et al. teach an interoperating state of the at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 15, Kakinda et al. in view of Belghoul et al. teach the method of claim 14. Kakinda et al. also teach wherein the allocating of the shared radio resources comprises allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), respectively, based on the interoperating information, and further comprising: controlling, by the node unit, use of the shared radio resources of the at least one radio service device by transmitting a result of the allocating to the at least one radio service device to the at least one radio service device, after the allocating of the shared radio resources [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
Kakinda et al. do not explicitly teach shared radio resources to the at least one radio service device and the DAS.
However, Belghoul et al. teach shared radio resources to the at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS 
As per claim 16, Kakinda et al. teach a method of allocating shared radio resources in a spectrum shared system (SSS), the method comprising: 
obtaining, by a system controller of the SSS, virtualized radio service device information from any one of at least one radio service device of the SSS and a node unit [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019). The Domain proxy (see fig. 4c, element 408) may perform integrating and virtualizing services for the CBSDs (see ¶ 0111).]…and 
allocating, by the system controller of the SSS, the shared radio resources to the at least one radio service device and the (node unit), integrally, based on the virtualized radio service device information [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
Kakinda et al. do not explicitly teach a node unit of a distributed antenna system (DAS)… at least one radio service device and the DAS.
However, Belghoul et al. teach a node unit of a distributed antenna system (DAS)… at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 17, Kakinda et al. in view of Belghoul et al. teach the method of claim 16. Kakinda et al. also teach wherein the virtualized radio service device information comprises information about at least two of an indication of radio access technology (RAT) that is integrally supported by the at least one radio service device and the (node unit), operation parameters associated with the RAT, and a geographic location [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019). The Domain proxy (see fig. 4c, element 408) may perform integrating and virtualizing services for the CBSDs (see ¶ 0111).].

However, Belghoul et al. teach an indication of radio access technology (RAT) that is integrally supported by the at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by 
As per claim 18, Kakinda et al. in view of Belghoul et al. teach the method of claim 16. Kakinda et al. also teach wherein the obtaining of the virtualized radio service device information comprises obtaining, by the system controller of the SSS, the virtualized radio service device information from the at least one radio service device [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019). The Domain proxy (see fig. 4c, element 408) may perform integrating and virtualizing services for the CBSDs (see ¶ 0111).], and further comprising: determining, by the at least one radio service device, an operation of each of the at least one radio service device and the (node unit) based on a result of the allocating, after the allocating of the shared radio resources; and controlling, by the at least one radio service device, use of the shared radio resources of each of the at least one radio service device and the (node unit) according to the determined operation [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
Kakinda et al. do not explicitly teach an operation of each of the at least one radio service device and the DAS based on a result of the allocating…the shared radio resources of each of the at least one radio service device and the DAS.
However, Belghoul et al. teach an operation of each of the at least one radio service device and the DAS based on a result of the allocating…the shared radio resources of each of the at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
As per claim 19, Kakinda et al. in view of Belghoul et al. teach the method of claim 16. Kakinda et al. also teach wherein the obtaining of the virtualized radio service device information comprises obtaining, by the system controller of the SSS, the virtualized radio service device information from the node unit [Kakinda, ¶ 0131, “the method 500 includes first registering one or more CBSDs 314 with a host SAS 402, 403 per step 502.  As discussed above with respect to FIGS. 4b-1, the CBSD(s) may interface with the host SAS directly, or via one or more interposed entities such as computerized domain proxy (DP) entities 408.  For the purposes of illustration, it will be assumed that each of the registering CBSDs is/are associated with a common network operator (NO) domain 444, although this is not a requirement for practicing the method 500”, Fig. 4c shows a number of CBSDs (or radio service devices) that provide overlapping coverage (see fig. 4C and ¶ 0119). Step 502 shows that one or more CBSDs may register (or send identification information) to a SAS (or SSS, see ¶ 0016). The CBSDs provide additional spatial and geographical information to the SAS (see step 504, ¶ 0132). CBSDs may be indoor or outdoor (see ¶ 0019). The Domain proxy (see fig. 4c, element 408) may perform integrating and virtualizing services for the CBSDs (see ¶ 0111).], and further comprising: determining, by the node unit, an operation of each of [Kakinda, ¶ 0135, “Per step 510, the host SAS determines whether other SAS are operative within the designated region of interest.  As noted with respect to FIGS. 4-4a-2 above, a given SAS may not have control of other SAS entities cognizant over operations within the portions of the region of interest.  For example two SAS entities may be hosts or cognizant over separate NO domains.  To the degree that these NO domains have any potential overlap of significance in users and RF signal propagation, one domain may interfere with another, and hence spectrum allocation is needed (at least with respect to those CBSDs of each domain which may conflict).  To the degree that one or more SAS entities are operative within the same region (at least during the planned longevity of the then-present allocation), such SAS entities will need to participate within a Fair and Efficient Allocation Routine (FEAR) implemented by the system (step 512)”, The SAS determines available GAA spectrum for a given area (see step 508, ¶ 0134). In the instance of overlapping CBSDs (which must interoperate), the SAS employs a fair and efficient allocation routine (FEAR) on the interoperating CBSDs (see step 512). See also Fig. 5a, ¶s 0143-0145).].
Kakinda et al. do not explicitly teach an operation of each of the at least one radio service device and the DAS based on a result of the allocating…the shared radio resources of each of the at least one radio service device and the DAS.
However, Belghoul et al. teach an operation of each of the at least one radio service device and the DAS based on a result of the allocating…the shared radio resources of each of the at least one radio service device and the DAS [Belghoul, ¶ 0006, “Present day DAS system deployments, e.g. in enterprise buildings, have proven to be extremely expensive due to the required installation of Tier-1 carrier equipment for operating in the carrier's licensed spectrum.  Under the neutral host model, the independent third-party host assumes all financial, regulatory, legal and technical responsibility for deploying, installing and maintaining the system.  The host may lease space or access to the system to one or more operators.  The neutral host model provides a number of attractive benefits, chief among them the increased number of providers who are able and willing to help satisfy the growing demand in the market.  To facilitate the installation, reduce the cost, and simplify the process and spread of effective neutral hosts, a new Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of the 3550-3700 MHz band (3.5 GHz Band) was established.  CBRS provides potential benefits of indoor and outdoor cellular services, e.g. LTE/NR services within a shared 3.5 GHz spectrum by opening up those bands for commercial use such as carrier-based cellular service extensions and private LTE/NR networks within enterprises, sports stadiums and conference centers, among others”, An indoor CBSD may include a distributed antenna system (DAS, see also fig. 7, ¶ 0145) operating according to CBRS. The CBRS spectrum is shared and requires interoperation among providers.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DAS scenario of CBRS of Belghoul et al. into Kakinda et al. By modifying the spectrum sharing and interoperation among indoor and outdoor CBSDs of a CBRS system as taught by Kakinda et al. to explicitly include a DAS as a CBSD deployment as taught by Belghoul et al., the benefits of providing indoor wireless services that exceed WiFi capabilities (see Belghoul, ¶ 0006) are achieved.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 6/9/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464